Citation Nr: 0430994	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  94-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to restoration of service connection for 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had several years of inactive duty and active 
duty for training with the United States Army Reserves and 
the Army National Guard of Puerto Rico.  This service was 
from April 1960 to April 1968, February 1970 to October 1973, 
January 1974 to January 1976, February 1977 to August 1987.  
He then served on active duty from August 1988 to August 
1991.  He then returned to the Army Reserves.  The National 
Personnel Records Center (NPRC) indicated in March 1998 that 
another period of active duty had occurred from October 1994 
to March 1995, and a DD-215 shows a separation from active 
duty in November 1995 (although the entry date is not shown). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In April 1996, a hearing was held before the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In June 1996 and June 2000, the Board remanded this case for 
additional evidentiary development.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
again remand the claims to give the veteran every possible 
consideration and ensure that the evidence of record is 
complete.

First, the 2000 Remand instructed the RO to request the 
veteran's medical records from the VA Medical Center in San 
Juan, Puerto Rico, for treatment since 1970, and, in doing 
so, to identify birth year discrepancies.  The veteran has 
variously reported his year of birth as 1941, 1942, or 1943.  
The RO did make an additional request to VAMC San Juan, but 
did not list the various birth dates for the veteran.  The 
June 2003 response indicated no records found.  An August 
1998 response from VAMC San Juan indicated that their records 
system showed a veteran with the same name but a different 
date of birth than the RO had indicated.  It is absolutely 
clear that despite the negative responses from VAMC San Juan 
that the veteran did receive treatment there, since records 
obtained from his National Guard unit in Puerto Rico 
contained VA records for treatment in 1977.  Additional 
requests must be made for the veteran's VA treatment records 
since the response from the VAMC suggests they do have 
records, but showing a different birth date, and the evidence 
shows the veteran has reported different birth dates in the 
past.

Second, the 2000 Remand instructed the RO to request the 
veteran's service medical records from several sources, to 
include his National Guard unit in Puerto Rico.  In October 
2003, his unit responded that the veteran's complete medical 
records were sent to the USAR Control Group (Reinf) in St. 
Louis, Missouri, when the veteran separated in 1987.  
Requests were made to that group in November 2003 and 
February 2004, but no response was received.  VA is required 
to make as many requests as necessary to obtain records held 
by a Federal department or agency, such as service medical 
records, and will end its efforts to obtain records only if 
VA concludes the records sought do not exist or that further 
efforts to obtain those records would be futile.  38 C.F.R. 
§ 3.159(c)(2).  There has been no showing of futility or 
unavailability of these records in this case, and the RO 
erroneously informed the veteran in February 2004 that VA 
could not compel these records be furnished (the standard for 
obtaining private medical records, not government records).  
The Board concludes additional requests must be made to the 
USAR Control Group (Reinf) since substantial service records 
are currently missing.  Also, since receiving records from 
NPRC in 1992 and 1993, the veteran has apparently had 
additional active service, so additional requests should be 
made to that agency in case they have received more of his 
records.

Third, the Board concludes the duty to assist requires VA 
examination be conducted on two of these claims.  On the 
diabetes claim, the veteran's service medical records show 
elevated fasting blood sugar readings in March 1991 with a 
conclusion that diabetes was to be ruled out.  Despite 
continued elevated readings, an August 1991 note indicated 
there was no evidence of diabetes.  Glucose levels remained 
elevated upon VA examination in 1991 and during VA treatment 
in 1992.  A March 1992 VA record shows diagnosis of glucose 
intolerance and prescription of a special diet for the 
veteran to follow.  The more recent VA records show diagnosis 
of diabetes.  In light of the elevated blood sugar readings 
during service and within the first year of the 1991 
separation from active duty, the Board concludes an 
examination is needed with a medical opinion as to whether 
the current diabetes is likely related to service.  On the 
low back claim, newly obtained records show that the veteran 
incurred a back injury during a period of active duty for 
training in June 1977, and an investigation concluded muscle 
strain was incurred in the line of duty.  Upon VA examination 
in 1991, the veteran complained of low back pain, but it is 
not clear from that examination report whether a chronic back 
disorder is currently present.  The Board concludes 
additional examination is needed.
 
Accordingly, this case is remanded for the following:

1.  Obtain the veteran's medical records 
from the VA Medical Center in San Juan 
for treatment from 1970 to the present.  
In the request, identify the various 
birth dates reported by the veteran and 
ask that a search be made of retired 
records using this information.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  Tell the veteran to send VA copies of 
any evidence relevant to his claims that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).

3.  Contact the National Personnel 
Records Center (NPRC) and USAR Control 
Group (Reinf) in St. Louis, Missouri, and 
request the veteran's complete service 
medical records.  Ask NPRC to verify any 
periods of active duty the veteran has 
had since 1987 and forward any DD214s of 
record.

4.  After obtaining the above VA and 
service records, to the extent available, 
the veteran should be scheduled for VA 
examination(s) to obtain medical opinions 
as to the etiology of any current 
diabetes mellitus and low back disorder.  
The claims file should be provided to the 
examiner(s) for review in conjunction 
with the examination(s).

After reviewing the file, the examiner(s) 
should render opinions as to:
(1)  whether the veteran currently 
has a chronic low back disorder, 
and, if so, whether it is at least 
as likely as not (i.e., at least a 
50 percent probability) that the 
current disorder is related to 
disease or injury incurred during 
service (specifically the muscle 
strain incurred in June 1977 - see 
line of duty documents and VA 
treatment records located in Volume 
II), and the complaints noted 
therein.  See also 1991 VA 
examination report (Volume I).

(2)  whether the veteran currently 
has diabetes mellitus, and, if so, 
whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the current 
disorder is related to disease or 
injury incurred during service 
(specifically the elevated fasting 
blood sugars shown in 1991 - see 
service medical records located in 
Volume I).  See also 1991 VA 
examination report and 1992 VA 
treatment records (Volume I).

5.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed and that the examination 
report(s) is/are complete, readjudicate 
the claims.  If any such action does not 
resolve a claim, issue the veteran and 
his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  No action is 
required of the veteran until he is notified by the RO.

This case must be afforded expeditious treatment.  

	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


